DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 08/14/2022.
Currently claims 1-11 are pending in the application.
Election/Restrictions
Applicant's election of Species B, embodiment of Fig. 2, claims 1-10, in the reply filed on 08/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding claim 3, in the limitation of the claim, “…a first drain region between the first gate pattern and the second gate pattern on the first diffusion region …a second drain region between the first gate pattern and the second gate pattern on the second diffusion region…”, the underlined words should be added.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0199895 A1 (Nitta) and further in view of US 2005/0200384 A1 (Nadd).
Regarding claim 1, Nitta discloses, a layout pattern of a magnetoresistive random access memory (MRAM) (Fig. 2; [0146] – [0148]), comprising: 

    PNG
    media_image1.png
    518
    768
    media_image1.png
    Greyscale

10a first diffusion region (AA, second from bottom as annotated on Fig. 2) and a second diffusion region (AA, bottom as annotated on Fig. 2) extending along a first direction (horizontal, as annotated on Fig. 2) on a substrate (substrate) (Fig. 2; [0148]); and 
a first contact plug (SC; source contact as annotated on Fig. 2, a plurality of source contacts is there; [0148]) extending along a second direction (vertical, considering source contact SC to extend in vertical, second direction) Fig. 2; [0148]), 
But Nitta fails to teach explicitly, a first contact plug extending along a second direction from the first diffusion region to the second diffusion region on the substrate. 15 
However, in analogous art, Nadd discloses, a first contact plug (source contact plug as annotated on Fig. 6) extending along a second direction (as annotated on Fig. 6) from the first diffusion region (as annotated on Fig. 6) to the second diffusion region (as annotated on Fig. 6) on the substrate (605; p-substrate) (Fig. 6; [0022]).

    PNG
    media_image2.png
    451
    809
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nitta and Nadd before him/her, to modify the teachings of a layout pattern of a MRAM device as taught by Nitta and to include the teachings of contact plug extending along a second direction from the first diffusion region to the second diffusion region as taught by Nadd since having a larger single contact pick up for two adjacent diffusion layers helps avoiding several yield issues involving the contact plug including open contacts and stringent design rule requirements. Absent this important teaching in Nitta, a person with ordinary skill in the art would be motivated to reach out to Nadd while forming a layout pattern of MRAM device of Nitta. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Regarding claim 2, Nitta discloses, the layout pattern of a MRAM of claim 1, further comprising: 

    PNG
    media_image3.png
    534
    696
    media_image3.png
    Greyscale

a first gate pattern and a second gate pattern (below the word lines WL1 and WL2, as annotated on Fig. 2) extending along the second direction (vertical) adjacent to one side (left side) of the first contact plug (third column of contact plugs SC, as annotated on Fig. 2) (Fig. 2; [0146] – [0148]); and 
a third gate pattern (third gate from left) and a fourth gate pattern (fourth gate from left) extending along the second direction (vertical) adjacent to another side (right side) of the first contact plug (third and fourth gate patterns on the right side of designated contact plug; Fig. 2; [0146] – [0148]).20  
	Note: Since Fig. 2 is truncated to the right of second gate pattern, third and fourth gates are not visible on Fig. 2. MRAM has several gates similar to first and second gates.
Regarding claim 3, Nitta discloses, the layout pattern of a MRAM of claim 2, further comprising: 

    PNG
    media_image4.png
    534
    826
    media_image4.png
    Greyscale

a first drain region between the first gate pattern and the second pattern on the first diffusion region (the entire row of second from bottom is the first diffusion) (as annotated on Fig. 2; [0146] – [0148]); 
a first source region (with third source contact from the left; Fig. 2) between the second gate pattern and the third gate pattern (on the right side of second gate there are third and fourth gates) on 25the first diffusion region (the entire row of second from bottom is the first diffusion; Fig. 2; [0146] – [0148]);
a second drain region between the first gate pattern and the second pattern on the second diffusion region (the entire bottom row is the second diffusion) (as annotated on Fig. 2; [0146] – [0148]); and 
a second source region (with third source contact from the left; Fig. 2) between the second gate pattern and the third gate pattern (on the right side of second gate there are third and fourth gates) on the second diffusion region (the entire bottom row is the second diffusion) (as annotated on Fig. 2; [0146] – [0148]). 302 Appl. No. 17/019,340 Reply to Office action of June 27, 2022  
Regarding claim 4, Nitta discloses, the layout pattern of a MRAM of claim 3, wherein the first contact plug (SC) is on the first source region and the second source region (as annotated on Fig. 2; [0146] – [0148]).  
Regarding claim 5, Nitta discloses, the layout pattern of a MRAM of claim 3, further comprising: 5a second contact plug (DC, in second row from bottom) on the first drain region (as annotated on Fig. 2; [0146] – [0148]); and 
a third contact plug (DC, in bottom row) on the second drain region (as annotated on Fig. 2; [0146] – [0148]).  

    PNG
    media_image4.png
    534
    826
    media_image4.png
    Greyscale

Regarding claim 6, Nitta discloses, the layout pattern of a MRAM of claim 5, wherein the second contact plug (DC, in second row from bottom) comprises a square according to a top view (Fig. 2; [0146] – [0148]).10  
Regarding claim 7, the combination of Nitta and Nadd discloses, the layout pattern of a MRAM of claim 5, further comprising: 
a first metal pattern (as annotated on Fig. 6, that acts as source interconnect; Fig. 6; [0022]; Nadd Reference) extending along the first direction (as annotated on Fig. 2; Nitta Reference) between the first diffusion region and the second diffusion region (as annotated on Fig. 2; Nitta Reference); 
Note: Combining Nitta and Nadd, it is reasonable to place Nadd’s first metal pattern (Fig. 6) between Nitta’s first and second diffusion regions along the first direction (as annotated by first metal pattern on Fig. 2; Nitta Reference). In MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0015] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

    PNG
    media_image5.png
    497
    809
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    555
    772
    media_image6.png
    Greyscale

a second metal pattern (DL, drain coupling layer in second row from bottom) overlapping the second contact plug (DC, in second row from bottom) (Fig. 2; [0146] – [0148]; Nitta Reference); and15 
a third metal pattern (DL, drain coupling layer in bottom row) overlapping the third contact plug (DC, in bottom row) (Fig. 2; [0146] – [0148]; Nitta Reference).  
Regarding claim 8, the combination of Nitta and Nadd discloses, the layout pattern of a MRAM of claim 7, wherein the first metal pattern (as annotated by first metal pattern on Fig. 2; Nitta Reference) overlaps the first gate pattern (as annotated on Fig. 2), the second gate pattern (as annotated on Fig. 2), the third gate pattern, the fourth gate pattern, and the first contact plug (Fig. 2; [0146] – [0148]; Nitta Reference).20  
Note: The third and the fourth gate patterns are located on the right side of second gate pattern; Fig. 2; [0146] – [0148]. Fig. 2 shows a truncated portion of MRAM device. Thus, the first metal pattern would overlap them as well. Combining Nitta and Nadd with long contact plugs, the first metal pattern would also overlap contact plug.

    PNG
    media_image7.png
    599
    772
    media_image7.png
    Greyscale

Regarding claim 9, the combination of Nitta and Nadd discloses, the layout pattern of a MRAM of claim 7, wherein the first metal pattern (as annotated by first metal pattern on Fig. 2; Nitta Reference) comprises a rectangle according to a top view (since all other metal patterns are rectangular in shape, then it is reasonable to consider the first metal pattern comprises a rectangle (Fig. 2; [0146] – [0148]; Nitta Reference). Furthermore, in MPEP 2144.04 (IV) (B), it is stated that the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, having a rectangular first metal pattern would be obvious without evidence that a particular shape is significant.
Regarding claim 10, the combination of Nitta and Nadd discloses, the layout pattern of a MRAM of claim 7, wherein the second metal 25pattern (DL, drain coupling layer in second row from bottom) comprises a square according to a top view (Fig. 2; [0146] – [0148]; Nitta Reference). In MPEP 2144.04 (IV) (B), it is stated that the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, with the teaching of a rectangular second metal pattern from Nitta, making it a square would be obvious without evidence that a particular shape is significant. The applicant has not shown in Spec. para. [0016] and [0019] that a particular shape of second metal 25pattern produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2017/0170234 A1 (Lee) - A magnetoresistive random access memory (MRAM) device is disclosed including a substrate including a plurality of active patterns arranged along a first direction. Each of the active patterns extending in a diagonal direction with respect to the first direction. A plurality of gate structures on the substrate, the gate structures extending in a second direction substantially perpendicular to the first direction. A source line structure electrically connected to source regions of the respective active patterns, the source line structure extending in the first direction.
2. US 2017/0084319 A1 (Chun) - A bit line equalizer is disclosed including a first line-shaped gate extended in a first direction, a second line-shaped gate spaced apart from the first line-shaped gate by a predetermined distance and extending parallel to the first gate. A third gate configured to interconnect the first gate and the second gate. A first contact node located at one side of the first gate, a second contact node located at one side of the second gate, a third contact node located between the first gate and the second gate and located at one side of the third gate, and a fourth contact node located between the first gate and the second gate and located at the other side of the third gate.
3. US 2012/0286339 A1 (Asao) - A memory device is disclosed including a semiconductor substrate. Magnetic tunnel junction elements are provided above the semiconductor substrate. Each of the magnetic tunnel junction elements stores data by a change in a resistance state, and the data is rewritable by a current. Cell transistors are provided on the semiconductor substrate. Each of the cell transistors is in a conductive state when the current is applied to the corresponding magnetic tunnel junction element. Gate electrodes are included in the respective cell transistors. Each of the gate electrodes controls the conductive state of the corresponding cell transistor.
4. US 2010/0054028 A1 (Xia) - A Spin Transfer Torque Magnetoresistive Random Access Memory (STT-MRAM) bit cell is provided. The STT-MRAM includes a rectangular bottom electrode (BE) plate, and a storage element on the rectangular bottom electrode (BE) plate. A difference between a width of the rectangular bottom electrode (BE) plate and a width of the storage element is equal to or greater than a predetermined minimum spacing requirement. A width of the bottom electrode (BE) plate is substantially equal to a width of an active layer or a width of a plurality of metal layers.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


09/19/2022